Citation Nr: 0005365	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Entitlement to service connection for diabetes.  

2.  Entitlement to service connection for a circulatory 
disorder.  

3.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from September 1950 
to June 1952 and from January 1954 to January 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO) which 
denied claims of service connection for diabetes, a 
circulatory disorder, and arthritis.  The appellant 
disagreed, contending that the disorders are complications of 
a cold weather injury incurred during his service in Korea.  

In a July 1966 rating decision, the RO denied the claim of 
service connection for frozen fingers.  The current claim of 
service connection for circulatory problems includes, an 
application to reopen the previously denied claim.  Thus, the 
Board must evaluate whether the appellant has submitted new 
and material evidence to reopen the claim.  As the record 
indicates that he has submitted such evidence, the claim is 
reopened and the issue is as styled on the title page of this 
decision.  


FINDINGS OF FACT

1.  The additional evidence concerning claimed frozen 
fingers, received into the record after July 1966, is new, 
probative, and material, as it bears directly and 
substantially on the specific matter at hand.  

2.  No competent evidence has been submitted linking the 
post-service findings of diabetes to service.

3.  No competent evidence has been submitted showing a 
current circulatory disorder.  

4.  No competent evidence has been submitted linking the 
post-service findings of arthritis to service.


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for 
claimed frozen fingers.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for diabetes is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of service connection for a circulatory 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim of service connection for arthritis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been 
Submitted to Reopen the Claim of Service Connection for 
Frozen Fingers

By July 1966 rating decision, the RO denied the appellant's 
claim of service connection for frozen fingers.  The RO 
notified him of that decision in July 1966.  The rating 
decision became final at the expiration of the one-year 
period following notice thereof as the appellant did not file 
a notice of disagreement within that time period.  38 C.F.R. 
§§ 3.104(a), 20.302(a).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  VA must 
(1) determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since July 1966 the record includes the 
appellant's allegations of in-service injury, various private 
and VA clinical documents, and a copy of a newspaper article, 
discussing the effect of cold weather injuries.  These 
documents address factual issues pertaining to the reason for 
the RO denial of the claim.  Thus, the Board determines that 
the additional evidence is new and material as it may provide 
a more complete picture of the circumstances surrounding the 
origin of the claimed disability.  The application to reopen 
the claim, previously denied in the July 1966 rating 
decision, is therefore granted.  Because the reopened claim 
concerning claimed frozen fingers involves impairment of 
circulation, the reopened claim will be considered as part of 
the claim of service connection for a circulatory disorder.  

II.  Whether the Claims of Service Connection for Diabetes,
 a Circulatory Disorder, and Arthritis Are Well Grounded

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  As the appellant served 
continuously for 90 days or more during wartime or during 
peacetime after December 31, 1946, arthritis and diabetes 
mellitus manifested to a degree of 10 percent within one year 
from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during such service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (an allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible.").  To determine whether a 
claim is well grounded, the Board must consider whether the 
record includes competent medical evidence of a current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence of a nexus, or link, between the in-service 
injury or disease and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  See Grottveit, 5 Vet. App. at 93 (in 
questions of medical diagnosis or causation, well-grounded 
claim requires competent medical evidence of a plausible 
claim; lay assertions of medical causation cannot constitute 
competent medical evidence).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.

The evidence of record relevant to these claims consists of 
the following:

? The service personnel records indicate that, during his 
first period of service, the appellant served in the 
Korean conflict and earned a Combat Infantryman Badge.  

? The service medical records are silent as to any cold 
weather injury.  The June 1952 examination, at the time 
of his separation from service during the Korean 
conflict, showed a normal clinical evaluation of the 
extremities.  Similarly, the January 1954 examination 
at the time of his second enlistment and the December 
1956 separation examination showed a normal clinical 
evaluation of the extremities; both were silent as to 
any cold weather injury.  The service clinical records 
indicate that the appellant had a wart removed from the 
right forearm in October 1955, and in March 1956, he 
had a localized infection of the medial joint of the 
right index finger.  

? An April 1997 statement by a private physician 
indicated that the appellant was being treated for 
diabetes.  

? Private clinical records in December 1994 showed that 
the appellant had left knee pain for a "few years," 
with the earliest noted treatment in February 1994.  In 
January 1995, the appellant had a left knee 
arthroscopy.  Private clinical records from January 
1995 to April 1997 reveal continuing left knee pain and 
the need for a total knee replacement.  

? A private X-ray report in March 1996 showed osteophyte 
arthritic changes of the thoracic spine.  

? Private clinical records from December 1995 to March 
1997 reveal assessments of coronary artery disease.  

? Private clinical records in December 1999 note that the 
appellant had an arteriogram identifying carotid artery 
stenosis.  

? An undated copy of a newspaper article, entitled "VA 
aids frostbite victims," discusses the effects of cold 
weather injuries on veterans.  The article quoted a VA 
official as stating that the "most common" 
complications of frostbite "are diabetes, circulatory 
problems, [and] arthritis".  

? The appellant testified at a January 2000 hearing, 
alleging that he currently had diabetes, a circulatory 
disorder, and arthritis as a result of cold weather 
injuries he suffered in Korea; he stated he was a 
combat engineer and paratrooper.  He noted that 
diabetes was first found in 1995 or 1996 and that he 
currently took medication to control that disease.  He 
also reported that he had an angioplasty in 1994, and 
noted that he experienced knee pain in 1954, although 
he did not report to sick call; he stated he had no 
jump-related injuries, and that his current left knee 
problems started in 1969.  He also reported that he had 
arthritis affecting the middle back.  

As to the claim of service connection for diabetes, the 
evidence summarized above includes an April 1997 statement by 
a private physician indicating that the appellant was being 
treated for diabetes, thereby satisfying the first element of 
a well-grounded claim.  The service medical records are 
silent as to diabetes or a cold weather injury in service, 
although the service medical records document a localized 
infection of the right index finger in May 1956, more than 
four years after he served in Korea.  Nonetheless, the 
appellant alleges he suffered a cold weather injury in Korea 
and submitted a copy of a newspaper article discussing 
VA benefits for cold weather injuries and noting diabetes as 
a common residual of such injuries.  The truthfulness of this 
evidence must be presumed when determining whether a claim is 
well grounded, thereby satisfying the second element of a 
well-grounded claim.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The third element of a well-grounded claim requires competent 
medical evidence linking current diabetes to service.  The 
April 1997 statement by a private physician noted only 
current treatment for diabetes; it did not address the 
etiology of the diabetes.  The copy of the newspaper article 
generally noted that diabetes was a common residual of cold 
weather injuries, but discussed cold weather injuries only in 
relation to frostbite victims.  It did not specifically 
address the appellant's claim.  As such, it cannot take the 
place of a medical opinion specific to the appellant.  The 
only remaining evidence suggesting such a relationship is the 
appellant's hearing testimony.  Statements made by lay 
persons ostensibly untrained in medicine cannot constitute 
competent medical evidence to render a claim well grounded.  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant has 
the requisite expertise to render a medical opinion.  Thus, 
his testimony alone cannot serve as competent evidence to 
well ground the claim.  Therefore, the evidence of record 
concerning diabetes does not satisfy the third element of a 
well-grounded claim.  As the claim is not well grounded, 
VA need not assist the appellant in development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477, 485 
(1999).  

As to the claim of service connection for a circulatory 
disorder, the first element of a well-grounded claim requires 
competent medical evidence of a current disorder.  The 
evidence summarized above does not include any reference to a 
circulatory disorder.  The evidence does include private 
clinical records from December 1995 to March 1997, 
documenting coronary artery disease, and such records in 
December 1999 noted carotid artery stenosis.  However, there 
is no indication that the appellant has a current circulatory 
disorder affecting his extremities as would be expected with 
frostbite residuals.  Even if his arterial stenosis were to 
qualify as a circulatory disorder, the record does not 
include any medical evidence linking those findings to 
service.  The appellant testified at his January 2000 hearing 
that he had a circulatory disorder.  However, the record does 
not indicate that he has the requisite expertise to render a 
medical opinion or diagnosis.  See Espiritu, 2 Vet. App. at 
494-95.  Thus, the evidence of record does not satisfy the 
first element of a well-grounded claim.  Because the claim is 
not well grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.  

As to the claim of service connection for arthritis, the 
evidence includes private clinical records from December 1994 
to April 1997 showing arthritis affecting the left knee and 
thoracic spine, thereby satisfying the first element of a 
well-grounded claim.  Although the service medical records 
are silent as to any complaints or findings of arthritic 
changes in service, the appellant's testimony of left knee 
pain in service must be presumed true, thereby satisfying the 
second element of a well-grounded claim.  King, 5 Vet. App. 
at 21.  

The third and final element of a well-grounded claim requires 
competent medical linking the current findings of left knee 
and thoracic spine arthritis to service.  The record, though, 
fails to show any such link.  The December 1994 private 
clinical records, the earliest findings of left knee pain, 
indicated that this symptomatology had been present for only 
the previous "few years."  While this comment may place the 
onset of left knee pain sometime in the early 1990s, that 
leaves a period of more than 30 years after separation from 
service in 1957, during which time there was no evidence of 
arthritis.  Thus, there is no evidence of a continuity of 
symptomatology.  See Savage v. Brown, 10 Vet. App. 488, 495 
(1997) (competent evidence of a continuity of symptomatology 
may serve to well ground the claim).  No other medical 
evidence discusses the etiology of the left knee pain or the 
thoracic spine arthritic changes.  The sole remaining 
evidence attempting to link the current arthritis to service 
is the appellant's January 2000 hearing testimony, wherein he 
testified that he had left knee pain in service in 1954 but 
did not present to sick call.  As noted, above, the record 
does not indicate that the appellant possesses the requisite 
expertise to render a medical opinion.  He may testify as to 
the pain he experienced, Layno v. Brown, 5 Vet. App. 465, 469 
(1994), but is not capable of offering evidence requiring 
medical knowledge.  Espiritu, 2 Vet. App. at 494-95.  Thus, 
the evidence of record does not satisfy the third element of 
a well-grounded claim.  As the claim is not well grounded, 
VA cannot assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the October 1997 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of competent evidence of a current 
circulatory disorder and the lack of such evidence linking 
the current diabetes and arthritis to service.  Furthermore, 
by this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.



                                                        
(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for diabetes is denied.  

Entitlement to service connection for a circulatory disorder 
is denied.  

Entitlement to service connection for arthritis is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

